USCA4 Appeal: 20-4388      Doc: 43         Filed: 12/07/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4388


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DANTRELL MARKEIS SMITH, a/k/a Big Baby,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Mary G. Lewis, District Judge. (3:17-cr-00811-MGL-11)


        Submitted: November 15, 2022                                 Decided: December 7, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Andrew B. Farley, Lexington, South Carolina, for Appellant. Adair F.
        Boroughs, United States Attorney, Kathleen M. Stoughton, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4388       Doc: 43          Filed: 12/07/2022      Pg: 2 of 6




        PER CURIAM:

               Dantrell Markeis Smith pled guilty, pursuant to two plea agreements, to conspiracy

        to distribute and possess with intent to distribute 5 kilograms or more of cocaine, 280 grams

        or more of cocaine base, and a quantity of heroin, in violation of 21 U.S.C.

        §§ 841(b)(1)(A), (b)(1)(C), 846; and to buying, possessing, training, transporting, and

        receiving animals in interstate commerce for the purpose of having the animals participate

        in an animal fighting venture and aiding and abetting the same, in violation of 7 U.S.C.

        § 2156(b) and 18 U.S.C. §§ 2, 49(a). The district court sentenced Smith to 151 months’

        imprisonment, the bottom of his Sentencing Guidelines range.

               On appeal, Smith’s counsel filed a brief pursuant to Anders v. California, 386 U.S.

        738 (1967), stating that there are no meritorious grounds for appeal but questioning

        whether the district court substantially complied with Fed. R. Crim. P. 11 in accepting

        Smith’s pleas and whether Smith’s sentence is reasonable. Smith was advised of his right

        to file a pro se supplemental brief, but he did not do so. After reviewing the record, we

        ordered supplemental briefing to address whether the district court plainly erred by failing

        to explain its reasons for sentencing Smith to 151 months’ imprisonment. We affirm.

               Because Smith did not move to withdraw his pleas, we review the Rule 11 hearings

        for plain error. United States v. McCoy, 895 F.3d 358, 364 (4th Cir. 2018). “There is plain

        error only when (1) an error was made; (2) the error is plain; (3) the error affects substantial

        rights; and (4) the error seriously affects the fairness, integrity, or public reputation of

        judicial proceedings.” United States v. Comer, 5 F.4th 535, 548 (4th Cir. 2021) (internal

        quotation marks omitted). “In the Rule 11 context, this inquiry means that [the defendant]

                                                       2
USCA4 Appeal: 20-4388      Doc: 43          Filed: 12/07/2022     Pg: 3 of 6




        must demonstrate a reasonable probability that, but for the error, he would not have pleaded

        guilty.” United States v. Sanya, 774 F.3d 812, 816 (4th Cir. 2014) (internal quotation marks

        omitted).

               Before accepting a guilty plea, the district court must conduct a plea colloquy in

        which it informs the defendant of—and determines that the defendant comprehends—the

        nature of the charges to which he is pleading guilty, the minimum and maximum penalties

        he faces, and the rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1).

        The court must also ensure that the plea was voluntary and not the result of threats, force,

        or promises outside of those in the plea agreement, Fed. R. Crim. P. 11(b)(2), and that a

        sufficient factual basis supports the plea, Fed. R. Crim. P. 11(b)(3). After reviewing the

        transcripts of Smith’s guilty plea hearings, we conclude that the district court substantially

        complied with Rule 11 in accepting Smith’s pleas.

               We review a criminal sentence for reasonableness “under a deferential abuse-of-

        discretion standard.” United States v. Williams, 5 F.4th 500, 505 (4th Cir.), cert. denied,

        142 S. Ct. 625 (2021). “[W]e must first ensure that the district court committed no

        significant procedural error, such as improperly calculating the Guidelines range, selecting

        a sentence based on clearly erroneous facts, or failing to adequately explain the chosen

        sentence.” Id. (internal quotation marks omitted). “If the sentence is procedurally sound,

        we then consider the substantive reasonableness of the sentence, taking into account the

        totality of the circumstances.” United States v. McCain, 974 F.3d 506, 515 (4th Cir. 2020)

        (internal quotation marks omitted). “[A]ny sentence that is within or below a properly

        calculated Guidelines range is presumptively [substantively] reasonable.” United States v.

                                                      3
USCA4 Appeal: 20-4388       Doc: 43          Filed: 12/07/2022      Pg: 4 of 6




        Devine, 40 F.4th 139, 153 (4th Cir. 2022) (internal quotation marks omitted), petition for

        cert. docketed, No. 22-5979 (U.S. Nov. 2, 2022).

               “A district court is required to provide an individualized assessment based on the

        facts before the court, and to explain adequately the sentence imposed to allow for

        meaningful appellate review and to promote the perception of fair sentencing.” United

        States v. Lewis, 958 F.3d 240, 243 (4th Cir. 2020) (internal quotation marks omitted). A

        “district court’s sentencing explanation need not be exhaustive or robotically tick through

        the § 3553(a) factors[.] But the court’s explanation must be sufficient to satisfy the

        appellate court that the district court has considered the parties’ arguments and has a

        reasoned basis for exercising its own legal decisionmaking authority.” United States v.

        Friend, 2 F.4th 369, 379 (4th Cir.) (cleaned up), cert. denied, 142 S. Ct. 724 (2021). “The

        explanation is sufficient if it, although somewhat briefly, outlines the defendant’s particular

        history and characteristics not merely in passing or after the fact, but as part of its analysis

        of the statutory factors and in response to defense counsel’s arguments.” United States v.

        Lozano, 962 F.3d 773, 782 (4th Cir. 2020) (internal quotation marks omitted).

               While “it is sometimes possible to discern a sentencing court’s rationale from the

        context surrounding its decision,” we “may not guess at the district court’s rationale,

        searching the record for statements by the Government or defense counsel or for any other

        clues that might explain a sentence.”         United States v. Ross, 912 F.3d 740, 745

        (4th Cir. 2019) (internal quotation marks omitted). Nor may we “assume that the court has

        silently adopted arguments presented by a party.” United States v. Nance, 957 F.3d 204,

        214 (4th Cir. 2020) (internal quotation marks omitted). “[I]n a routine case, where the

                                                       4
USCA4 Appeal: 20-4388      Doc: 43         Filed: 12/07/2022      Pg: 5 of 6




        district court imposes a within-Guidelines sentence, the explanation need not be elaborate

        or lengthy.” United States v. Arbaugh, 951 F.3d 167, 174-75 (4th Cir. 2020) (internal

        quotation marks omitted). However, “in reviewing a district court’s sentencing rationale,

        [we] cannot rely on the mere fact that the sentence falls within the Guidelines range.”

        Lewis, 958 F.3d at 243. Ultimately, “[t]he adequacy of the sentencing court’s explanation

        depends on the complexity of each case and the facts and arguments presented.” United

        States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal quotation marks

        omitted).

               This is not a complex case. Indeed, the parties agreed that a sentence at the bottom

        of the Guidelines range would be appropriate for Smith. Even so, our precedent is clear

        that the district court was required to provide some explanation for the sentence imposed.

        While the district court confirmed that it had considered the Guidelines range and the

        relevant § 3553(a) factors and announced its finding that the 151-month sentence is

        substantively reasonable, the court did not identify which § 3553(a) factors it thought

        supported the sentence based on its independent assessment of the offense conduct and

        Smith’s history and characteristics. Similarly, while there is no reason to doubt that the

        district court listened to the parties’ arguments and Smith’s allocution and considered the

        presentence report and other relevant documents, the court did not explain which of the

        arguments or documents persuaded it to impose the 151-month sentence. Accordingly, we

        conclude that the district court plainly erred by failing to explain its reasons for imposing

        Smith’s custodial sentence. See United States v. Lynn, 592 F.3d 572, 580 (4th Cir. 2020)

        (holding that adequacy of district court’s explanation is reviewed for plain error where, as

                                                     5
USCA4 Appeal: 20-4388         Doc: 43      Filed: 12/07/2022     Pg: 6 of 6




        here, defendant “did not argue for a sentence different than the within-Guidelines sentence

        [he] ultimately received”).

               We conclude, however, that the district court’s plain error did not affect Smith’s

        substantial rights. Although Smith’s counsel did not brief the issue as instructed, the

        Government correctly emphasizes that the district court imposed the bottom-of-the-

        Guidelines sentence Smith requested. Accordingly, Smith cannot demonstrate “that,

        absent the error, a different sentence might have been imposed,” United States v.

        Hernandez, 603 F.3d 267, 273 (4th Cir. 2010); see Lynn, 592 F.3d at 580, and we conclude

        that his sentence is reasonable, see United States v. Powell, 650 F.3d 388, 395-96 & n.2

        (4th Cir. 2011).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Smith, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Smith requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Smith.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED



                                                    6